IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Wayne K. Baker,                        :
                   Petitioner          :
                                       :
             v.                        :       No. 633 C.D. 2016
                                       :
Department of                          :
Environmental Protection,              :
                 Respondent            :



                                       ORDER


             NOW, April 25, 2017, upon consideration of petitioner’s

application for reargument and respondent’s and intervenor’s answers in

response thereto, the application is denied.




                                               MARY HANNAH LEAVITT,
                                               President Judge